

115 HR 4049 IH: Equal Access to Quality Education Act of 2017
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4049IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Ms. Judy Chu of California (for herself, Mr. Takano, Ms. Titus, Ms. Norton, and Ms. Bordallo) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo establish a grant program to ensure that students in high-need schools have equal access to a
			 quality education delivered by an effective, diverse workforce.
	
 1.Short titleThis Act may be cited as the Equal Access to Quality Education Act of 2017. 2.Equal access to quality education grant program (a)In generalThe Secretary of Education shall make grants on a competitive basis to eligible partnerships in high-need areas to—
 (1)develop and strengthen high-quality pathways for the teaching and education leadership professions; (2)create professional induction programs for the teaching profession; and
 (3)provide a stable and collaborative learning environment for educators and students. (b)PurposesThe purposes of the grant program established under this section shall be to—
 (1)increase the percentage of profession-ready teachers in States, including teachers from under represented minority groups and teachers with disabilities;
 (2)close the achievement gap for students within subgroups that are not showing expected performance; (3)decrease shortages of profession-ready teachers in poor urban and rural areas;
 (4)decrease high turnover rates for educators in high-need schools; (5)increase the number of profession-ready teachers in shortage areas, including special education, bilingual education, and education for English language learners, and in science, mathematics, engineering, and technology;
 (6)increase opportunities for enhanced and ongoing professional development that— (A)improves the academic content knowledge of teachers in the subject areas in which teachers are certified or licensed to teach or in which the teachers are working toward certification or licensure to teach;
 (B)promotes strong teaching skills, including instructional strategies that address diverse needs, the use of data to inform instruction, and strategies to improve student achievement; and
 (C)provides time for teachers to share their knowledge and innovation; and (7)provide all educators with the knowledge base and professional skills to meet the needs of diverse learners, including English language learners and students with disabilities.
				(c)Application
 (1)Applications requiredAn eligible partnership that desires to receive a grant under this Act shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (2)ContentsAn application submitted under paragraph (1) include— (A)a description of—
 (i)how the eligible partnership will meet the purposes under subsection (b); (ii)how the partnership will carry out the activities required under subsection (d), including—
 (I)how the partnership will design, implement, or enhance a year-long and rigorous teaching residency program component; and
 (II)how the partnership will design, implement, or enhance a rigorous teacher induction and retention program;
 (iii)a description of the partnership’s plan for continuing the activities carried out under a grant received under this Act after the grant funding ceases;
 (iv)how the grant will increase the number of profession-ready teachers — (I)in high-need schools operated by high-need local educational agencies (in urban or rural school districts); and
 (II)in high-need academic subjects; and (v)with respect to the teacher induction and retention program that will be carried out using the grant—
 (I)the partnership’s capability and commitment to, and the accessibility to and involvement of teachers in, the use of empirically based practice and scientifically valid research on teaching and learning;
 (II)a description of how the partnership will design and implement an induction program to support, through not less than the first 2 years of teaching, all new teachers who are prepared by the teacher preparation program in the partnership and who teach in the high-need local educational agency in the partnership, and, to the extent practicable, all new teachers who teach in such high-need local educational agency, in the further development of the new teachers’ teaching skills, including the use of mentors who are trained and compensated by such program for the mentors’ work with new teachers.
							(d)Use of funds
 (1)Required usesAn eligible partnership that receives a grant under this section shall use the funds to carry out the following:
 (A)Establish or support a teacher preparation program that— (i)requires participants in the program to complete at least one year of residency at a high-need school in the local educational agency participating in the eligible partnership;
 (ii)requires participants in the program to teach in a high-need school in such local educational agency for at least 3 years after completing such residency; and
 (iii)awards a teaching credential, an undergraduate degree, or a Masters degree that meets State requirements for a teaching license or certification upon completion of the program.
 (B)Establish or support a teacher induction and retention program that provides support and advances the retention of beginning teachers and principals during not less than the first 2 years of participation in such program, which promotes effective teaching and leadership skills and includes—
 (i)high-quality mentoring; (ii)periodic, structured time for collaboration and classroom observation opportunities with teachers in the same department or field, including mentor teachers, as well as time for information-sharing among teachers, principals, administrators, other appropriate educators, and participating faculty in the partner institution of higher education;
 (iii)the application of empirically based practice and scientifically valid research on instructional practices;
 (iv)opportunities for new teachers and principals to draw directly on the expertise of mentors, faculty, local educational agency personnel, and researchers to support the integration of empirically based practice and scientifically valid research with practice;
 (v)the development of skills in instructional and behavioral interventions derived from empirically based practice, and where applicable, scientifically valid research; and
 (vi)faculty who— (I)model the integration of research and practice in the classroom; and
 (II)assist new teachers and principals with the effective use and integration of technology in instruction.
 (C)Otherwise fulfill the purposes described in subsection (b). (2)Authorized usesIn addition to the activities described in paragraph (1), a partnership that receives a grant under this section may use the funds for any of the following:
 (A)Providing support to each mentor teacher working with new teachers. (B)Providing preparation in effective, evidence-based instructional assessment practices and classroom management strategies for general education teachers serving students with disabilities and students with limited English proficiency.
 (C)Enabling teachers to engage in study groups, professional learning communities, and other collaborative activities and collegial interactions regarding instruction assessment.
 (D)Paying for release time and substitute teachers in order to enable teachers to participate in professional development and mentoring activities.
 (E)Creating libraries of professional material, catalogues of expert instruction, and education technology.
 (F)Providing high-quality professional development for other instructional staff, such as paraprofessionals, librarians, and counselors.
 (G)Developing partnerships with businesses and community-based organizations. (H)Providing tuition assistance, scholarships, or student loan repayment to teachers.
 (I)Providing stipends or another financial incentive to participants in the teacher preparation program under paragraph (1)(A).
 (J)Providing support for home visitation, parenting education, and family engagement, especially for parents who have limited English proficiency.
 (e)RepaymentsThe Secretary shall establish such requirements as the Secretary determines to be appropriate to ensure that each participant of a teacher preparation program under this Act who receives a stipend or other financial incentive as described in subsection (d)(2)(I), but fails to complete the participant’s teaching obligation under subsection (d)(1)(A)(ii), repays all or a portion of such stipend or incentive to the eligible partnership that awarded such stipend or incentive.
 (f)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible partnerships that meet the requirements of one of the following paragraphs:
 (1)Demonstrating— (A)a plan to recruit teachers from among minority and local candidates and from individuals with disabilities; and
 (B)the use of a valid and reliable teacher performance assessment. (2)Meeting the requirements of paragraph (1)(B) and including in the partnership—
 (A)an institution of higher education that is an eligible institution for purposes of the TEACH Grant program under subpart 9 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070g et seq.);
 (B)a Tribal College or University, as defined in section 316(b)(3) of such Act (20 U.S.C. 1059c(b)(3));
 (C)an Asian American and Native American Pacific Islander-serving institution, as defined in section 320(b) of such Act (20 U.S.C. 1059g(b));
 (D)a Hispanic-serving institution, as defined in section 502(a)(5) of such Act (20 U.S.C. 1101a(a)(5)); or
 (E)a historically Black college and university, as defined in section 631(a)(5) of such Act (20 U.S.C. 1132(a)(5)).
					(g)Matching Requirements
 (1)Federal shareThe Federal share of the cost of any activities funded by a grant received under this section shall not exceed 75 percent.
 (2)Payment of non-Federal shareThe non-Federal share may be paid in cash or in kind, fairly evaluated, including services. (h)DefinitionsIn this section:
 (1)Eligible partnershipThe term eligible partnership means a partnership— (A)between a high-need local educational agency and an institution of higher education; and
 (B)that may include a teacher organization or a nonprofit educational organization. (2)Family engagementThe term family engagement means a shared responsibility of families and schools for student success, in which schools and community-based organizations are committed to reaching out to engage families, especially parents of non-Native English speakers, in meaningful ways that encourage the families to actively support their children’s learning and development, as well as the learning and development of other children. The shared responsibility is continuous from birth through young adulthood and reinforces learning that takes place in the home, school, and community.
 (3)High-need local educational agencyThe term high-need local educational agency means a local educational agency— (A) (i)that serves not fewer than 10,000 low-income children;
 (ii)for which not less than 20 percent of the children served by the agency are low-income children; (iii)that meets the eligibility requirements for receiving funding under the Rural Education Achievement Program under part B of title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7341 et seq.); or
 (iv)that has a percentage of low-income children that is in the highest quartile among such agencies in the State; and
						(B)
 (i)for which one or more schools served by the agency is persistently low achieving; or (ii)for which one or more schools served by the agency has a high teacher turnover rate.
 (4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965. (5)Low-income childrenThe term low-income children means—
 (A)children from families with incomes below the poverty line (as defined by the Office of Management and Budget and revised annually in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of 1981) applicable to a family of the size involved; or
 (B)children who are eligible for free or reduced price lunches under the Richard B. Russell National School Lunch Act.
 (6)Mentor teacherThe term mentor teacher means a teacher who— (A)is profession-ready;
 (B)has a minimum of 3 years of teaching experience; (C)is recommended by the principal and other current master and mentor teachers on the basis of—
 (i)instructional excellence through observations and other evidence of classroom practice, including standards-based evaluations, such as certification by the National Board for Professional Teaching Standards;
 (ii)an ability, as demonstrated by evidence of student learning in high-need schools, to increase student learning; and
 (iii)excellent instruction and communication with an understanding of how to facilitate growth in other teachers, including new teachers; and
 (D)participates in training and ongoing professional development on how to— (i)help teachers learn to improve student achievement;
 (ii)help teachers learn to improve instruction; and (iii)facilitate mentor-to-mentor collaboration and coaching.
 (7)Profession-readyThe term profession-ready, when used with respect to a teacher, means a teacher who— (A)has completed a teacher preparation program and is fully certified and licensed to teach by the State in which the teacher teaches;
 (B)has demonstrated content knowledge in the subject or subjects the teacher teaches; (C)has demonstrated the ability to work with students who are culturally and linguistically diverse; and
 (D)has demonstrated teaching skills, such as through— (i)a teacher performance assessment; or
 (ii)other measures of teaching skills, as determined by the State. (8)SecretaryThe term Secretary means the Secretary of Education.
 (9)Teacher performance assessmentThe term teacher performance assessment means a program, based on State or national professional teaching standards, that will measure teachers’ curriculum planning, instruction, and assessment of students, including appropriate plans and adaptations for English language learners and students with disabilities, and multiple sources of evidence about student learning. Such assessment will be validated against professional assessment standards and reliably scored by trained external evaluators with appropriate auditing of scoring to ensure consistency.
 (10)Teaching credentialThe term teaching credential means a program of instruction for individuals who have completed a baccalaureate degree, that does not lead to a graduate degree, and that consists of courses required by a State for a teacher candidate to receive a professional certification or license that is required for employment as a teacher in an elementary school or secondary school in that State.
				